        Case 1:19-cv-03038-PAE-RWL Document 29 Filed 04/12/21 Page 1 of 2

                                               Law Office of
                                             LEWIS B. INSLER
                                             403 Shelwood Circle Apt F                                        
                                          Asheville, North Carolina 28804
Admitted in New York
and Federal Courts                                                                                      Phone 914 980-2561
Practice Limited to Federal Court                                                                     Inslerlb3@gmail.com
Matters in New York and Connecticut                                                                       Fax 914 206-3994




April 12, 2021

Hon. Robert W. Lehrburger, USMJ
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

Re: Giordano v Saul 19-cv- 3038 (RWL)

Honorable Sir:

          I am plaintiff’s attorney in the above matter, a Social Security disability matter that was remanded some

time ago. Administrative Counsel has just made me aware that Ms. Giordano received a fully favorable decision

dated March 10, 2021. There has been no Notice of Award issued yet, but based upon the number of months of

retroactive benefits to which plaintiff is entitled and the trial amount found in the administrative record counsel

and I agree that there should be at least $123,000 in retroactive benefits and $30,750 withheld as a possible

attorney fee. There are also likely to be auxiliary benefits for her child for some of the period.

          I have nearly spent about 24 hours of time on this matter and was awarded a fee of $4650 under EAJA.

Thus I will be requesting a fee under 42 USC 406(b), with the amount dependent upon the actual amounts

withheld and administrative counsel’s fee request.

          I am writing at this time to ask that the court equitably toll the 14 day period to file for attorney fees

under 42 USC 406(b) until such time as the I have received the Notice of Award from Administrative Counsel to

determine the amount withheld for attorney fees. This is necessary based upon the recent Second Circuit decision

in Sinkler v Berryhill , 932 F 3d 83 (2d Cir 2019) which requires that the petition under 406(b) be filed within 14

days of the date the attorney receives the Notice of Award but that “ district Courts are empowered to enlarge

that filing period when circumstances warrant.” Sinkler at 393.

          The Defendant will only send the Notice of Award to administrative counsel and the plaintiff and thus I am

dependent on counsel to provide me with a copy of the Notice and to confirm the amount of the administrative
        Case 1:19-cv-03038-PAE-RWL Document 29 Filed 04/12/21 Page 2 of 2



fee being requested under 406(a). While we have discussed this and he is aware of the limitations under Sinkler, I

have no control over when I will receive the Notice of Award. However I will file my petition as expeditiously as

possible upon receipt of the Notice from counsel.

         I thank the court for its anticipated cooperation in this matter and look forward to your determination

concerning this motion.

Respectfully submitted,




Lewis B. Insler (li5441)




                                                            
